                     Case 1:19-cv-09439-PKC Document 182 Filed 02/11/20 Page 1 of 1


                          SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
                                                      FOUR TIMES SQUARE
                                                                                                                 FIRM/AFFILIATE OFFICES
                                                    NEW YORK 10036-6522                                                BOSTON
                                                                                                                       CHICAGO
                                                        TEL: (2 I 2) 735-3000                                         HOUSTON
                                                                                                                    LOS ANGELES
                                                        FAX: (212) 735-2000                                           PALO ALTO
   DIRECT DIAL                                                                                                     WASHINGTON, D.C.
(212) 735-21 29
                                                          www.skadden.com                                            WILMINGTON
   DIRECT FAX                                                                                                           BEIJING
(91 7)   777-2129                                                                                                     BRUSSELS
   EMAIL ADDRESS                                                                                                      FRANKFURT
ALEXANDER.DRYLEWSKI@SKADDEN.COM                                                                                       HONG KONG
                                                                                                                        LONDON
                                                                                                                        MOSCOW
                                                                                                                        MUNICH
                                                                                                                         PARIS
                                                                                                                      SAO PAULO
                                                              February 11, 2020                                        SHANGHAI
                                                                                                                      SINGAPORE
                    VIA ECF                                                                                             SYDNEY
                                                                                                                         TOKYO
                    The Hon. P. Kevin Castel                                                                           TORONTO
                                                                                                                        VIENNA
                    Daniel Patrick Moynihan United States Courthouse
                    500 Pearl Street
                    New York, NY 10007-1312

                                     RE:      SEC v. Telegram, et al., No. 19-cv-9439 (PKC) (S.D.N.Y.)

                    Dear Judge Castel:

                            We respectfully write in response to the February 10, 2020, letter submitted
                    by Plaintiff Securities and Exchange Commission ("SEC"), which purports to "direct
                    the Court's attention to certain additional evidence developed after the conclusion"
                    of the parties' briefing. The supposed evidence in the SEC's letter is irrelevant and,
                    in some instances, inaccurately described (including, for example, the SEC's
                    characterization of one exhibit as a "June 7, 2019 email of Hyman to Telegram
                    investor," which is in fact an email chain from November 2018, does not involve Mr.
                    Hyman, and was produced by the SEC to Defendants on December 20, 2019, well
                    before the start of briefing))

                            Defendants are mindful of this Court's admonishment that all substantive
                    submissions on the parties' motions be made by January 27, 2020, but stand ready to
                    address the SEC's letter at oral argument or in a short response letter in advance if
                    the Court would prefer. If the Court is inclined to consider the SEC's late
                    submission, Defendants would welcome the opportunity to provide counter-
                    designations to Mr. Hyman's deposition and certain other record evidence developed
                    after the close of briefing, to the extent the Court will permit it.

                                                                        Respectfully submitted,



                                                                        Alexander C. Drylewski


                      We also note that the order authorizing Mr. Hyman's deposition called for it to take place on
                    January 17, but the SEC voluntarily postponed it until February 4, which Defendants did not oppose.
